Citation Nr: 0909822	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dysentery.

2.  Entitlement to service connection for inflammatory 
arthritis of the neck, shoulders, elbows, and hands, to 
include as secondary to dysentery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).


FINDINGS OF FACT

1.  A December 1976 rating decision denied the Veteran's 
claim of entitlement to service connection for dysentery.

2.  Evidence associated with the claims file since the 
December 1976 rating decision is not material and does not 
raise a reasonable possibility of substantiating the issue of 
entitlement to service connection for dysentery.

3.  The medical evidence of record does not show that the 
Veteran's currently diagnosed inflammatory arthritis is 
related to military service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the December 1976 rating 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for dysentery is not 
reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).

2.  Inflammatory arthritis of the neck, shoulders, elbows, 
and hands was not incurred in, or aggravated by, active 
military service, nor is it proximately due to, or aggravated 
by, a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, letters dated in July 2005 and August 2005 
satisfied the duty to notify provisions.  An additional 
letter was also provided to the Veteran in March 2006.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the Veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records and indicated private 
medical records have been obtained.  VA examinations have not 
been accorded the Veteran, because there is no evidence that 
the Veteran had any of these disabilities during active 
military service.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 


opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

New and Material Dysentery

An unappealed rating decision in December 1976 denied the 
Veteran's claim of entitlement to service connection for 
dysentery on the basis that the evidence did not show that 
the Veteran had received treatment for this disorder since 
February 1972.  The relevant evidence of record at the time 
of the December 1976 rating decision consisted of the 
Veteran's service treatment records and a December 1976 
letter from a private physician.
 
The Veteran did not file a notice of disagreement after the 
December 1976 rating decision.  Therefore, the December 1976 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In June 2005, a claim to reopen the issue of entitlement to 
service connection for dysentery was received.  Evidence of 
record received since the December 1976 rating decision 
includes private medical records dated from March 2001 to 
November 2004, a July 2005 letter from a private physician, 
and an August 2005 statement from the Veteran.  All of the 
evidence received since the December 1976 rating decision is 
"new" in that it was not of record at the time of the 
December 1976 decision.  However, none of the new evidence is 
material, as it does not show that the Veteran has dysentery 
or any residuals of dysentery.  The private medical records 
dated from March 2001 to November 2004 do not mention 
dysentery in any manner.  While the July 2005 letter from a 
private physician mentioned dysentery, it simply stated that 
the Veteran himself reported it as part of his medical 
history.  This statement is not competent etiological or 
diagnostic evidence, as it is based entirely on the Veteran's 
reported history.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  Such evidence cannot enjoy the presumption of 
truthfulness, because a medical professional is not competent 
to opine as to matters outside the scope of his or her 
expertise, and a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration").  The United States Court of Appeals for 
Veterans Claims has held that medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).

In addition, while the letter from the private physician 
stated that the Veteran's "clinical scenario could fit with 
incomplete Reiter's syndrome," the word "could" is 
entirely speculative and does not create an adequate nexus 
for the purposes of establishing service connection.  Bloom 
v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his 
lung condition found too speculative); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996) (on claim to reopen a service 
connection claim, statement from physician about possibility 
of link between chest trauma and restrictive lung disease was 
too general and inconclusive to constitute material evidence 
to reopen).

Similarly, the Veteran's statements alone are not sufficient 
to prove that he has residuals of dysentery that was incurred 
in active military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the Veteran's statements are not competent 
evidence that he has residuals of dysentery that was incurred 
in active military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As such, there is no new competent medical evidence 
which shows that the Veteran has a current diagnosis of 
dysentery or residuals thereof which are related to military 
service.  Accordingly, the evidence received since the 
December 1976 rating decision does not raise a reasonable 
possibility of substantiating the Veteran's claim.

Since the additional evidence received since the December 
1976 rating decision does not raise a reasonable possibility 
of substantiating the Veteran's claim, it is not material.  
As new and material evidence to reopen the finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not for application.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Service Connection for Inflammatory Arthritis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's service treatment records are negative for any 
diagnosis of arthritis of any kind.

After separation from military service, a March 2001 private 
medical report gave a diagnosis of inflammatory arthritis.  
The medical evidence of record shows that inflammatory 
arthritis has been consistently diagnosed since March 2001.

The medical evidence of record does not show that the 
Veteran's currently diagnosed inflammatory arthritis is 
related to military service or to a service-connected 
disability.  The Veteran's service treatment records are 
negative for any diagnosis of inflammatory arthritis.  While 
the Veteran has a current diagnosis of inflammatory 
arthritis, there is no medical evidence of record that it was 
diagnosed prior to March 2001, approximately 29 years after 
separation from military service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record that relates 
the Veteran's currently diagnosed inflammatory arthritis to 
military service.  The Veteran himself does not claim that 
inflammatory arthritis began during military service, and 
instead claims that it was caused by dysentery.  As noted 
above, service-connection is not currently in effect for 
dysentery, so any evidence relating the Veteran's 
inflammatory arthritis to dysentery is irrelevant to the 
claim on appeal.  The Veteran's statements alone are not 
sufficient to prove that his currently diagnosed inflammatory 
arthritis is related to military service or to a 
service-connected disability.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  Accordingly, there is no 
medical evidence of record that relates the Veteran's 
currently diagnosed inflammatory arthritis to military 
service or to a service-connected disability.  As such, 
service connection for inflammatory arthritis of the neck, 
shoulders, elbows, and hands is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the Veteran's currently 
diagnosed inflammatory arthritis to military service or to a 
service-connected disability, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for dysentery is denied.

Service connection for inflammatory arthritis of the neck, 
shoulders, elbows, and hands is denied.



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


